Citation Nr: 1338154	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  12-11 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left eye disorder.

2.  Entitlement to an initial compensable evaluation for service-connected hemorrhoids prior to March 15, 2013, and in excess of 20 percent from March 15, 2013.

3.  Entitlement to an initial compensable evaluation for service-connected gastroesophageal reflex disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, his daughter and his granddaughter
ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to October 1945.  He was awarded the Combat Infantryman Badge and the Silver Star Medal for Gallantry in Action in Germany in March 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which granted service connection for hemorrhoids and GERD and assigned noncompensable evaluations for each.  The RO also denied service connection for a left eye disorder.

The Veteran testified before the undersigned Veterans Law Judge in October 2012.  A transcript of the proceeding is associated with the claims file.

In a March 2013 Supplemental Statement of the Case (SSOC), the RO increased the evaluation for the Veteran's hemorrhoid disability from noncompensable to 20 percent, effective March 15, 2013, the date of the Veteran's most recent VA examination.  

The Board remanded the claims in February 2013 for new VA examinations and in May 2013 for additional records.  The Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA paperless claims processing 
system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran has diagnoses of cataract and macular degeneration in his left eye

2.  The Veteran's cataract and macular degeneration are not the result of a disease or injury, including any eye injury, experienced during service.

3.  Prior to March 15, 2013, the Veteran's service-connected hemorrhoids were not large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; persistent bleeding, secondary anemia or fissures were not shown.

4.  As of March 15, 2013, the Veteran's service-connected hemorrhoids were large and irreducible and manifested by persistent bleeding; prolapsed rectum, stricture of the anus, impairment of sphincter control or fistula in ano were not shown.

5.  Prior to March 15, 2013, the Veteran's service-connected GERD was not productive of recurrent epigastric distress with dysphagia, pyrosis, regurgitation, accompanied by substernal or arm or shoulder pain.

6.  As of March 15, 2013, the Veteran's service-connected GERD was productive of regurgitation and symptoms of pyrosis (controlled by medication), but no weight loss, epigastric substernal pain, vomiting, hematemesis, melena, dysphagia, arm or shoulder pain, productive of considerable impairment of health.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a left eye disorder have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1112, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013). 

2.  Prior to March 15, 2013, the criteria for an initial compensable rating for hemorrhoids were not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2013).

3.  From March 15, 2013, the criteria for a disability rating in excess of 20 percent for hemorrhoids were not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159, 3.321, 4.1, 4.3, 4.7, 4.114 , Diagnostic Code 7336 (2013).

4.  Prior to March 15, 2013, the criteria for an initial compensable rating for GERD were not met.  38 U.S.C.A. §§ 1155 , 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3 , 4.7, 4.114, Diagnostic Code 7346 (2013).

5.  From March 15, 2013, the criteria for a disability rating of 10 percent, but no higher, for GERD were met.  38 U.S.C.A. §§ 1155 , 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3 , 4.7, 4.114, Diagnostic Code 7346 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was initially provided with a pre-adjudicatory VCAA notice letter in May 2010.  The letter informed the Veteran of the evidence necessary to establish service connection, of how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  Thereafter, the VA sent a second VCAA notice letter in June 2010 providing more detailed assistance to the Veteran following a formal finding that the Veteran's service treatment records (STRs) were unavailable, most likely lost in the St. Louis fire of 1973.  The letter also informed the Veteran of how to substantiate disability ratings generally and how effective dates are determined.

With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel  issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice specific to the initial rating claims. 

Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (hereinafter: SOC).  Here a March 2013 SOC provided the Veteran with the relevant rating criteria as listed at various diagnostic codes.  The claimant was informed of the evidence needed to achieve a higher schedular rating.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.1590 (2013). 

The Veteran's service treatment records (STRs) are unavailable.  Therefore, VA has a heightened duty to assist the Veteran.  As such, the RO considered and the Board will also consider the Veteran's statements of record in support of his claim.  In February 2013, the RO sent a letter to the Veteran requesting that he identify both VA and non-VA providers who had treated his claimed conditions and specifically requested his consent to obtain records from Dr. W. and Dr. J.  No correspondence was received from the Veteran.  Thereafter, following a May 2013 remand by the Board, the RO associated all available records from the Milwaukee VA Medical Center (VAMC) with the claims file and sent an additional letter to the Veteran asking if he had additional evidence to submit.  The Board notes that the duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  Neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.

VA has also fulfilled its duty to assist the Veteran by affording the Veteran two VA examinations.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded a VA examination in connection with his claims in August 2010.  Thereafter, in February 2013 the Board remanded the claims to obtain outstanding records and schedule the Veteran for a new VA eye examination to allow consideration of any additional evidence received and new VA examinations to consider his hemorrhoid and gastrointestinal conditions since there was evidence that those conditions had worsened since the August 2010 examination.  The March 2013 VA examinations are adequate as they were based on a physical examination of the Veteran and provide the medical information needed to address the issues on appeal.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection for a Left Eye Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  
The Veteran contends that in 1944, during a nighttime training exercise, he ran into a tree and hit his left eye.  See March 2013 Examination Report.  He stated that his "vision was blurry for a while afterwards but slowly recovered back to normal over a few months."  Id.  He stated he did not seek medical treatment at that time.  Following service, private treatment records indicate the detection of an early cataract on the Veteran's left eye in November 1995 and the Veteran reported mild blurring of his vision in May 1996.  In December 2007, it was noted he was receiving injections in his left eye for age-related wet macular degeneration and had dry macular degeneration in his right eye.  In addition, medical records indicate cataract surgery with lens implants in the left eye.  An early cataract in the right eye was detected; however, as of August 2010, the Veteran had not yet had surgery.  See August 2010 VA Examination Report.

As to a link between a left eye injury in service and the Veteran's current left eye disabilities, in March 2013, the VA examiner reviewed the Veteran's claims file and opined that the Veteran's "current eye condition including the age related macular degeneration and cataracts are not caused by or a result of his military service."  See March 2013 VA Eye Examination Report.  The examiner noted that the Veteran had excellent vision for many decades after service and that fact makes it unlikely that the cataract or the macular degeneration were due to an in-service injury.  Specifically, "the veteran developed cataract in his 80s which is age related and not due to an injury sustained in his 20s."  As to the macular degeneration, the examiner stated: "There is no association between macular degeneration and trauma."  The examiner also noted that the Veteran has cataracts and macular degeneration in both eyes, not just his left eye, and concluded that such disabilities were age related and not a result of an injury that took place many decades prior.

The Board notes that lay persons, such as the Veteran, are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether the Veteran's current left eye disorders are due to service, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id. 
As there is no competent medical evidence linking the Veteran's current left eye disorders to service or any injury therein, the preponderance of the evidence is against the claim, the benefit of-the-doubt doctrine does not apply, and the claim for service connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

III. Disability Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

IV. Hemorrhoids 

Hemorrhoids are evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under that Diagnostic Code, a noncompensable evaluation is for assignment for mild or moderate external or internal hemorrhoids.  A 10 percent evaluation is for assignment for external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent evaluation is warranted for internal or external hemorrhoids with persistent bleeding and with secondary anemia, or with fissures. 

i. Prior to March 15, 2013

The evidence of record reflects that prior to the VA examination in March 2013, the Veteran had problems with enlarged hemorrhoids, causing discomfort and difficulty with keeping the area clean.  See August 2010 VA Examination Report.  No bleeding or infections were noted.  The Veteran noted some anal itching when the hemorrhoids were bothersome which he stated was once every couple years.  Id.  There was no showing at that time or any time prior to the March 2013 VA examination that the Veteran's hemorrhoids were large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, nor was there evidence of persistent bleeding, secondary anemia or fissures.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial compensable evaluation for hemorrhoids prior to March 15, 2013.  Absent a relative balance of the evidence for and against the claim, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ii. From March 15, 2013

In the RO's March 29, 2013 SOC, the Veteran was awarded the highest rating available under Diagnostic Code 7336 for hemorrhoids from the date of the March 2013 VA examination.  This increase was based on evidence of persistent bleeding and that his hemorrhoids were large and irreducible.

The Board has considered whether the manifestations of the Veteran's hemorrhoids warrant a separate rating under other Diagnostic Codes for the rectum.  See 38 C.F.R. § 4.114, Diagnostic Codes 7332-7335 (2013).  The evidence of record does not show that the appellant had a prolapsed rectum, a stricture of the anus, impairment of sphincter control or fistula in ano.  Thus, the Veteran is not entitled to a separate rating under Diagnostic Codes 7333, 7334, or 7335. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a schedular rating in excess of 20 percent for hemorrhoids on or after March 15, 2013.  Absent a relative balance of the evidence for and against the claim, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V. GERD

The Veteran's GERD has been rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 7346, for hiatal hernia.  The Rating Schedule does not provide specific criteria for rating GERD.  The regulations indicate that, when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).  Diagnostic Code 7346 indicates that hiatal hernia should be rated on the basis of symptoms such as recurrent epigastric distress with dysphagia, pyrosis, and regurgitation or, in more severe situations, vomiting, hematemesis, melena, or material weight loss.  38 C.F.R. § 4.114.  The Board finds that rating the service-connected GERD under Code 7346 is appropriate, as these are the same manifestations or potential manifestations produced by the Veteran's disability. 

Under Diagnostic Code 7346, a maximum evaluation of 60 percent is assignable for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent evaluation is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 10 percent evaluation is assignable when there are two or more symptoms for the 30 percent evaluation of less severity.  Id.

As discussed below, the Board finds that a staged rating is appropriate based on the medical findings of record.  See Hart, supra, 21 Vet. App. at 509-10.

i. Prior to March 15, 2013

A review of private treatment records indicate the Veteran is medicated for his GERD.  Milwaukee VAMC treatment records do not show treatment for GERD.  Veteran reported at his August 2010 VA examination that his medication was working well and had no side effects.  The Veteran stated he had not had an ulcer in 40 years and was not experiencing nausea, vomiting, hemoptysis, hematemesis or melana, diarrhea or constipation, tenesmus or rectal pain.

At his hearing before the Board in October 2012, the Veteran generally claimed to have all the symptoms necessary for a higher rating under the Code, including dysphagia, pyrosis, and arm and shoulder pain.  He claimed that without medication his condition would be "much worse."  The Board recognizes this evidence, but notes that the Veteran did not state all of these symptoms to the VA examiner in March 2013.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (noting that there is a strong motive to tell the truth in order to receive proper medical treatment and, thus, statements occurring in the course of such treatment may be afforded greater probative value than assertions rendered solely in the interest of seeking VA benefits).  The Board finds that there is no probative evidence of record prior to March 15, 2013 that the Veteran suffered from two or more of the symptoms associated with epigastric distress as required to warrant a compensable disability rating. 

The Board has also considered whether a higher evaluation is available under a different diagnostic code at any point prior to March 15, 2013.  However, a higher evaluation under a different diagnostic code is likewise unavailable.  Specifically, the Board has considered rating the Veteran under Diagnostic Codes 7203 (Esophagus, stricture of), 7204 (Esophagus, spasm of), 7307 (Gastritis, hypertrophic), and 7310 (Stomach, injury of, residuals).  Unfortunately, the evidence fails to support a finding that the Veteran's GERD is analogous to any of these disorders.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

Absent a relative balance of the evidence for and against the claim, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ii. From March 15, 2013

A higher evaluation under DC 7246 is warranted when there are two or more symptoms required for the 30 percent evaluation of less severity.  Resolving the benefit of the doubt in the Veteran's favor, the Board finds medical evidence in the record of regurgitation and pyrosis as of March 15, 2013.  These symptoms are moderate and according to the VA examiner, the pyrosis is well controlled by medication.  There is no showing of considerable impairment of health associated with persistently recurrent epigastric distress accompanied by substernal, arm or shoulder pain.  Therefore, a disability rating higher than 10 percent is not warranted.

The Board also considered whether an evaluation higher than 10 percent is available under a different diagnostic code as of March 15, 2013.  As explained above, a evaluation of the Veteran's condition under Diagnostic Codes 7203, 7204, 7307 or 4310 is inappropriate because the Veteran's symptoms are not analogous to those disorders.

Based on the foregoing and resolving all doubt in the Veteran's favor, a 10 percent evaluation for GERD, but no higher, is granted, effective March 15, 2013.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VI. Extraschedular Considerations

In reaching the above decisions, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that either the Veteran's hemorrhoids or his GERD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for either service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings for the disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for both disabilities.  As discussed above, there are higher ratings available under the Rating Schedule, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for either disability is inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected hemorrhoids and GERD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that hemorrhoids or GERD renders the Veteran totally unable to acquire and maintain substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Service connection for a left eye disorder is denied.

Entitlement to an initial compensable rating for service-connected hemorrhoids prior to March 15, 2013 is denied.

Entitlement to a disability rating in excess of 20 percent for service-connected hemorrhoids from March 15, 2013 is denied.

Entitlement to a compensable rating for service-connected GERD prior to March 15, 2013 is denied.

Entitlement to a disability rating of 10 percent (but no higher) for service-connected GERD is granted from March 15, 2013, subject to controlling regulations applicable to the payment of monetary benefits.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


